.-.   -~


AO 2458 (Rev. 02/08/2019) 'Jtidgment in a C~imina:\ Petty Case (Modified)                                                                         Page 1 ofl
                                                                                                                                                               ClI

                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                       v.                                                 (For Offenses Committed On or After November 1, 1987)


                            Jose Bernabe-Gonzalez                                         CaseNumber: 3:19-mj-21238

                                                                                          Kris J. Kraus
                                                                                          Defendant's Attorney


REGISTRATION NO. 76182208
THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint
                                            ---------------------~-------


 0 was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                     Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)
                                                                              ---------------~--~

 D Count(s)                                                                                dismissed on the motion of the United States.
                     ------~----------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  ~TIME SERVED                                  D _ _ _ _ _ _ _ _ _ _ days

 ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change.of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Wednesday, March 13, 2019
                                                                                     Date of Imposition of Sentence

                  (r:::>,   0   °100Lr;:_,.c--.------~--
Received nusM                     .                      FSl E[)                             ORABU ROBERT N. BLOCK
                                                                                           !TED STATES MAGISTRATE WDGE
                                                         MAR 1 3 2019
                                               CLERK, U.S. DISTRICT COURT             .
Clerk's Office Copy                        ~~UTl-IERN DISTRICT OF CALIFORNIA                                                          3:19-mj-21238
                                                                            DEPUTY
